Citation Nr: 0423391	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1989.  He had in excess of 13 years of 
prior active service, the dates of which have not been 
verified.  This matter is before the Board of Veterans' 
Appeals (Board) from a rating decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A hearing was held before a hearing officer at 
the RO in November 2002.  

It is noteworthy that while the veteran now seeks service 
connection for multiple joint arthritis, the instant appeal 
does not include arthritis of the lumbar spine, as service 
connection is already established for such disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA also include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It does not 
apply in the instant case.  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  All pertinent 
mandates of the VCAA and implementing regulations appear to 
be met.  
At the November 2002 hearing the veteran testified that he 
had arthritis in several joints (including his left hand, 
left shoulder, left hip and knees) in 1976.  His symptoms 
included pain and swelling.  See pages 16 and 17 of hearing 
transcript.  He further testified that in 1990, within one 
year of his service separation, he was treated for arthritis 
at Heidelberg Military Community Hospital in Germany, when X-
rays (and a CAT scan) were taken.  See pages 21 and 22 of 
hearing transcript.  He advised the hearing examiner that he 
was in possession of the medical records from the Heidelberg 
hospital and that he would submit them for the record.  See 
page 25 of hearing transcript.  

The veteran has not yet submitted the 1990 medical records, 
as he indicated he would do.  Such records may be 
determinative in his claim.  Notwithstanding the medical 
opinion given on VA examination in April 2003 to the effect 
that left shoulder and left hip arthritis did not result from 
the veteran's military service, if the arthritis was 
manifested to a compensable degree in the first postservice  
year, it could be service connected on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Thus, the veteran possesses 
critical evidence which, it appears, only he can submit for 
the record.

38 C.F.R. § 3.158 provides generally that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned 
(emphasis added).  After the expiration of one year, further 
action will not be taken unless a new claim is received.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
submit for the record all medical records 
(to include X-ray and CAT scan reports) 
in his possession pertaining to treatment 
or examinations he received at the 
Heidelberg Military Community Hospital in 
Germany in 1990.  He should be advised 
that, should he fail to provide such 
evidence, his claim may be processed 
under 38 C.F.R. § 3.158.  The RO should 
document all actions taken to obtain 
these records.

2.  After the pertinent records have been 
obtained or are determined to be 
unavailable, the RO should readjudicate 
the veteran's claim, applying 38 C.F.R. 
§ 3.158, if indicated.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and given the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


